    Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                PageID.1     Page 1 of 24



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

TRACY ABRAHAM, and all 1,666 individuals                                Civil Action No.
identified in the FTCA administrative Complaint;

                      Plaintiffs,
                                                                        COMPLAINT
UNITED STATES OF AMERICA,

                      Defendants,

________________________________________/


                                          COMPLAINT

                                           Introduction

         1.     This action is brought by all individuals identified administratively as Federal

Tort Claims (“FTCA”) CLAIMANTS (“CLAIMANTS”) who experienced personal and property

damage as a result of the negligence of the United States Environmental Protection Agency

(“EPA”) in its mishandling of the Flint Water Crisis. This action for personal and property

damages is brought against the United States of America (“USA”) under the FTCA, 28 U.S.C. §

2671 et seq.1

         2.     The EPA failed to follow several specific agency mandates and directives

governing its conduct which resulted in injury to the CLAIMANTS. Upon notice of a

contaminant in the water system which presents a substantial and imminent danger, the EPA is

required to first determine whether the state and local agency is taking timely action protective of

public health. If timely and protective action is not being taken, the EPA is required to bring a

Section 1431 emergency action. However, despite notice of the danger as early as October 2014,


1
 This action is related to three (3) cases currently pending before Hon. Linda V. Parker:
Burgess, et al., v. United States of America, 17-cv-11218; Thomas, et al., v. United States of
America, 18-cv-10243; Adams, et al., v. United States of America, 18-cv-13166;
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                    PageID.2     Page 2 of 24



the EPA failed to take the mandatory steps to determine that Michigan and Flint authorities were

not taking appropriate action to protect the public from toxic water and failed to file the

emergency Section 1431 action until January 2016.

        3.      In addition, the EPA is required to provide advice and technical assistance to

states and local providers which are not in compliance with the requirements of the Safe Water

Drinking Act (“SWDA”) and if compliance is not achieved in thirty days, the EPA is required to

issue an order or commence a civil action to obtain compliance. The EPA took none of those

mandatory steps. The failure to fulfill these mandatory duties constitute violations of the FTCA.

        4.      An administrative claim for payment of personal and property damage in the

amount of $926,112,000 million has been pending before the EPA for more than 6 months. The

EPA has neither accepted nor denied the administrative claim.

Jurisdiction, Venue, Parties and Exhaustion of Administrative Remedies

        5.      This Court has subject matter jurisdiction over the USA sued pursuant to the

FTCA, 28 U.S.C. § 1346(b) (1).

        6.      Venue is proper in cases involving tort claims against the USA where the Plaintiff

resides or where the act or omission complained of occurred. 28 U.S.C.§ 1402(b); 32 C.F.R.

750.32(a).

        7.      Plaintiff resides in this Judicial District and the acts and omissions complained of

occurred in this Judicial District.

        8.      On March 23, 2018, counsel filed an FTCA claim notice on behalf of 486

individuals against the EPA for personal and property damages arising out of the EPA’s

negligent handling of the Flint Water Crisis. These individuals shall be referred to as the Group

A Plaintiffs. The EPA received the 486 individual FTCA notices for the Group A Plaintiffs on

March 23, 2018. Each of the 486 individuals executed a written consent for representation by

                                                 2
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.3     Page 3 of 24



counsel. More than 6 months has elapsed since EPA’s receipt of the Claims on March 23, 2018.

The EPA has not issued a Final Decision.

       9.     On April 10, 2018, counsel filed an FTCA claim notice on behalf of 347

individuals against the EPA for personal and property damages arising out of the EPA’s

negligent handling of the Flint Water Crisis. These individuals shall be referred to as the Group

B Plaintiffs. The EPA received the 347 individual FTCA notices for the Group B Plaintiffs on

April 10, 2018. Each of the 347 individuals executed a written consent for representation by

counsel. More than 6 months has elapsed since EPA’s receipt of the Claims on April 10, 2018.

The EPA has not issued a Final Decision.

       10.    On April 19, 2018, counsel filed an FTCA claim notice on behalf of 139

individuals against the EPA for personal and property damages arising out of the EPA’s

negligent handling of the Flint Water Crisis. These individuals shall be referred to as the Group

C Plaintiffs. The EPA received the 139 individual FTCA notices for the Group C Plaintiffs on

April 19, 2018. Each of the 139 individuals executed a written consent for representation by

counsel. More than 6 months has elapsed since EPA’s receipt of the Claims on April 19, 2018.

The EPA has not issued a Final Decision.

       11.    On May 30, 2018, counsel filed an FTCA claim notice on behalf of 238

individuals against the EPA for personal and property damages arising out of the EPA’s

negligent handling of the Flint Water Crisis. These individuals shall be referred to as the Group

D Plaintiffs. The EPA received the 238 individual FTCA notices for the Group D Plaintiffs on

May 30, 2018. Each of the 238 individuals executed a written consent for representation by

counsel. More than 6 months has elapsed since EPA’s receipt of the Claims on May 30, 2018.

The EPA has not issued a Final Decision.



                                               3
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.4     Page 4 of 24



       12.    On June 26, 2018, counsel filed an FTCA claim notice on behalf of 177

individuals against the EPA for personal and property damages arising out of the EPA’s

negligent handling of the Flint Water Crisis. These individuals shall be referred to as the Group

E Plaintiffs. The EPA received the 177 individual FTCA notices for the Group E Plaintiffs on

June 26, 2018. Each of the 177 individuals executed a written consent for representation by

counsel. More than 6 months has elapsed since EPA’s receipt of the Claims on June 26, 2018.

The EPA has not issued a Final Decision.

       13.    On July 30, 2018, counsel filed an FTCA claim notice on behalf of 121

individuals against the EPA for personal and property damages arising out of the EPA’s

negligent handling of the Flint Water Crisis. These individuals shall be referred to as the Group

F Plaintiffs. The EPA received the 121 individual FTCA notices for the Group E Plaintiffs on

July 31, 2018. Each of the 121 individuals executed a written consent for representation by

counsel. More than 6 months has elapsed since EPA’s receipt of the Claims on July 31, 2018.

The EPA has not issued a Final Decision.

       14.    On August 22, 2018, counsel filed an FTCA claim notice on behalf of 159

individuals against the EPA for personal and property damages arising out of the EPA’s

negligent handling of the Flint Water Crisis. These individuals shall be referred to as the Group

G Plaintiffs. The EPA received the 159 individual FTCA notices for the Group E Plaintiffs on

August 23, 2018. Each of the 159 individuals executed a written consent for representation by

counsel. More than 6 months has elapsed since EPA’s receipt of the Claims on August 23, 2018.

The EPA has not issued a Final Decision.

       15.    These individuals, identified in Exhibit 1, are described herein collectively as

CLAIMANTS.



                                               4
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.5      Page 5 of 24



       16.     Claimants have exhausted all administrative remedies and pursuant to the FTCA

are now entitled to proceed with this action in the United State District Court. 28 U.S.C. §

2675(a).

                                      Statement of Facts

       17.    This lawsuit against the EPA arises out of the environmental catastrophe known

world-wide as the “Flint Water Crisis.”

       18.    On April 25, 2014, the Michigan Department of Environmental Quality

(“MDEQ”) authorized the City of Flint to distribute to its more than 30,000 customers drinking

water pumped from the highly corrosive, polluted and toxic Flint River.

       19.    For almost 50 years, Flint water users enjoyed plentiful, clean fresh water

purchased from the Detroit Water and Sewage Department (“DWSD”). The water received from

DWSD included a “corrosion–inhibiting additive, which lined pipes and connections to minimize

the level of lead leaching into Drinking water.” Management Alert: Drinking Water

Contamination in Flint, Michigan, Demonstrates a Need to Clarify EPA Authority to Issue

Emergency Orders to Protect the Public, Office of Inspector General, United State

Environmental Protection Agency, Office of Inspector General, October 20, 2016, p 1. (“OIG”)

       20.    Flint Emergency Managers Edward Kurtz and Darnell Earley, with the approval

of Michigan’s Governor and State Treasurer, discontinued Flint’s water service from DWSD and

approved use of the Flint River as an interim source of water until an alternative water pipeline

was completed in late 2016 or 2017.

       21.    The Flint River water was toxic and 19 times more corrosive than the DWSD

supplied water. The Flint River water required substantial corrosion control treatment in order

for it to be safe and useable because many Flint homes and businesses have lead service lines



                                               5
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                   PageID.6    Page 6 of 24



and plumbing making them more susceptible to high levels of corrosion and the leaching of lead.

       22.     It is an undisputed fact that the MDEQ and Flint failed or refused to use corrosion

control during the entire time that Flint River Water was supplied to Flint water users (April 25,

2014 to October 16, 2015). Flint water users were exposed to the toxic and highly corrosive Flint

River water for 539 days or 1 year, 5 months and 21 days. OIG, p 1.

       23.     Upon information and belief, certain EPA employees and/or supervisors failed to

take action to preserve personal relationships with certain MDEQ employees, and for fear of

causing embarrassment to such employees.

       24.     On October 16, 2015, by order of the Governor, the Flint water system was re-

connected to the DWSD system.

       25.     Although DWSD water was restored to the Flint water system, the 539 days of

exposure to highly corrosive Flint River water ruined the lead service lines, hot water tanks and

other plumbing apparatus.

       26.     As of November 25, 2016, the two and one half year anniversary of the switch to

the Flint River, the water delivered to the people of Flint remains unsafe to drink, use for

cooking or use for bathing.

       27.     Throughout the spring and summer of 2014, the water supplied to Flint water

users was malodorous, tasted bad and appeared to be cloudy with floating dirt or metallic

particles. OIG, p 1.

       28.     Flint water users received a notice in August 2014 of an acute coliform Maximum

Contaminant Level (MCL), a monthly coliform MCL violation in August 2014, and a monthly

coliform MCL violation in September 2014.

       29.     In January 2015, Flint home owner LeeAnn Walters called the EPA regarding



                                                6
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.7     Page 7 of 24



water issues that she was experiencing at her Flint home. She informed the EPA that she and her

family members were becoming physically ill from exposure to the water coming from her tap.

       30.     On February 26, 2015, Crooks wrote an email to MDEQ and EPA representatives.

Crooks noted that Walters complained of “black sediment in her water.” Crooks noted that the

iron contamination was so high that the testing instrumentation could not measure it. She went

on to say:

       But, because the iron levels were so high [Michael Glasgow, Flint Utilities
       Administrator], suggested testing for lead and copper. WOW!!!! Did he find the
       LEAD! 104 ppb [parts per billion] She has 2 children under the age of 3….Big
       worries here ….
       ------------------------
       I think Lead is a good indication that other contaminants are also present in the
       tap water that obviously were not present in the compliance samples taken at the
       plant ….
       -------------------------
       We also talked about Dr. Joan Rose from Michigan State being on the Flint Tech
       Advisory committee…would want to dive further into this…she and her family
       are also exhibiting the rashes when exposed to the water, and her daughter’s hair
       is falling out in clumps.

       31.        In a second email on February 26, 2015, Crooks stated that Miguel Del Toral

(Del Toral) of the EPA is of the opinion that the “black sediment” in Walters water was actually

lead. She stated that “Miguel is wondering if Flint is feedinphosphates. Flint must have Optimal

Corrosion Control Treatment-is phosphates?”

       32.        Crooks continued: “From a public health perspective, can we assume that the

high lead levels in Mrs. Walters’ neighborhood are isolated to just her area? Or are they more

widespread?”

       33.        Crooks in an email, dated February 27, 2015, offered to MDEQ representative

Stephen Busch (Busch) expert advice through “our expert,” Mike Schrock at EPA Cincinnati

Research.



                                               7
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                   PageID.8      Page 8 of 24



       34.          On February 27, 2015, MDEQ representative Busch advised Del Toral and

Crooks that “[MDEQ] will take the [offer of expert assistance] under consideration.” He further

stated that Flint has an “Optimized Corrosion Control Program.”

       35.          Del Toral, on February 27, 2015, advised Crooks that this is a very dangerous

situation. He stated that “the particulate can contain very high concentrations of lead (hundreds

of thousands of ppb Pb) which is much higher concentration than lead paint, so even small

particles can result in high lead values.”

       36.          By late January 2015, the news media regularly reported the widespread

water quality issues and resulting illnesses occurring in Flint. A casual internet search in

January, February or March of 2015, would have produced scores of news reports about the

environmental crisis developing in Flint. The EPA was monitoring these media reports.

       37.          According to the OIG Report, in February, 2015, the “EPA Region 5

received the first Flint drinking water distribution system lead sampling test result, indicating a

requirement of corrosion control.” OIG, p 4.

       38.          On March 3, 2015, Flint collected a follow-up sample at the Walters home.

This time the reading was 397 ppb (more than 20 times the EPA “Action Level” of 15 ppb).

       39.          On March 18, 2015, Walters informed Crooks of the March 3rd reading.

Crooks asked Walters to fax her the report. She stated “any thoughts on how to respond to her?

I’m running out of ideas.”

       40.          By March of 2015, Del Toral was communicating with Region 5 EPA

personnel that there was a serious public health crisis developing in Flint caused by

contaminated water.

       41.          Walters also provided the EPA with reports of elevated blood lead levels for

her children proving that consuming lead-laced water had poisoned her children.

                                                 8
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                  PageID.9      Page 9 of 24



       42.          In early April 2015, Walters called Dr. Marc Edwards (Dr. Edwards), an

environmental engineering professor from Virginia Tech University, to come to Flint to assist to

address the water contamination problems. Dr. Edwards, in April 2015, took water samples and

shared his test results with the EPA.

       43.          On April 23, 2015, Del Toral wrote an email to the MDEQ and asked one

question: “What’s Flint doing now (post Detroit) for corrosion control treatment?”

       44.          On April 24, 2015, the MDEQ wrote back that “Flint is not practicing

corrosion control treatment at the Water Treatment Plant (WTP).”

       45.          On April 25, 2015, Del Toral prepared an email to the MDEQ and his EPA

colleagues stating “given the very high lead levels found at one home and the pre-flushing

happening at Flint, I’m worried that the whole town may have much higher lead levels than the

compliance indicated, since they are using pre-flushing ahead of their compliance sampling.”

(Emphasis added).

       46.          On April 27, 2015, Del Toral travelled to the Walters home to investigate the

circumstances causing the elevated lead readings. The EPA also tested neighboring homes.

Ultimately, testing and investigation determined that the city-owned service line of about 25 feet

running from the water main to the external shut off valve was made of lead and a source of the

lead contamination. In addition, the Walters home had galvanized pipe which became “seeded”

with lead due to corrosive water. According to Del Toral, the lack of corrosion control treatment

was a major contributing cause for the release of lead into the Walter’s water system.

       47.          On May 6, 2015, the EPA returned to the Walters home to supervise the

service line replacement activities.

       48.          By June 2015, “EPA Region 5 had information that the city of Flint exceeded

the lead level at which corrosion control was required, and that Flint was not using a corrosion

                                                9
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                  PageID.10      Page 10 of 24



inhibitor. EPA Region 5 also had information that at least four homes had concentrations of lead

in household drinking water above the action level of 15 parts per billion.” OIG, p 5.

        49.           On June 10, 2015, the EPA offered additional technical assistance on

response managing the different water quality issues in Flint, including the presence of lead in

the drinking water.

        50.           On June 24, 2015, Del Toral prepared a memorandum entitled “High Lead

Levels in Flint Michigan-Interim Report (“Del Toral Report”).” The Del Toral Report stated that

“a major concern from a public health standpoint is the absence of corrosion control treatment in

the City of Flint for mitigating lead and copper levels in the drinking water.” He added that “the

lack of mitigating treatment is especially concerning as the high lead levels will likely not be

reflected in the City of Flint’s compliance samples due to the sampling procedures used by the

City of Flint for collecting compliance samples.”

        51.           On June 25, 2015, Rita Bair (“Bair”), Branch Chief Region 5, Ground Water

and Drinking Section, responded to Del Toral’s Interim Report wanting to know in an email

why Del Toral characterized the lead problem in Flint as “widespread.”

        52.           Del Toral responded to Bair via an email on Thursday June 25, 2015, stating

that:

        The widespread high lead is my judgement based on a couple of decades of
        working with lead issues and I stand by it despite the limited data set from Flint.
        A simple application of scientific principles to the circumstances in Flint along
        with the limited data are enough to know that there is a problem there. They have
        had no corrosion control treatment in place for over a year now and they have
        lead service lines. It's just basic chemistry on lead solubility. You will have high
        lead leaching into the water where you are doing nothing to mitigate that. We
        don't need to drop a bowling ball off every building in every town to know that it
        will fall to the ground in all of these places….The only reason we don't have more
        data is because the City of Flint is flushing away the evidence before measuring
        for it…there is zero chance or close to zero chance that you will ever capture any
        of the high lead…. the high lead levels we are seeing in Flint are mainly
        particulate lead, which is released sporadically in most cases, so unfortunately for

                                                 10
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.11      Page 11 of 24



       Flint in their attempts to avoid capturing lead, these particles are being captured
       despite their attempts not to capture lead. I understand that this is not a
       comfortable situation, but the State is complicit in this and the public has a
       right to know what they are doing because it is their children that are being
       harmed. At a MINIMUM, the City should be warning residents about the
       high lead, not hiding it telling them that there is no lead in the water. To me
       that borders on criminal neglect. The only people that question the science are
       the ones that have a vested interest in not finding lead. When we look, we find it.
       When they look, they either don't find it or if they find it, they dismiss it as the
       resident's plumbing or use some other fabricated reason (emphasis added).

       53.     Sometime between June 24, 2015 and June 30, 2015, Del Toral provided his

Interim Report to Walters who shared it with Curt Guyette (Guyette) an investigative reporter

with the ACLU of Michigan.

       54.     Guyette confirmed the accuracy of the Del Toral Report by interviewing Del

Toral who confirmed that the assertions contained in the Report were accurate.

       55.     Guyette then approached Flint for comment. On June 30, 2015, Mayor Dwayne

Walling (Walling) notified EPA Region 5 Director Dr. Susan Hedman (Hedman) that an EPA

Region 5 staff member was speaking publicly about the Flint environmental crisis.

       56.     On July 1, 2015, Hedman informed Walling that the Del Toral Report “should not

have been released outside the agency.” She recommended to Walling that Flint retain two EPA

experts on lead and drinking water and that Flint follow the lead of the MDEQ. Walling asked

Hedman to advise the ACLU that Flint should follow the advice of the MDEQ.

       57.     On July 2, 2015, Hedman said to Walling that “I am not inclined to have any

further communication with the ACLU representative.” She told Walling that he could tell

Guyette that what he was given was a preliminary draft and that it would be premature to draw

any conclusions based on that draft.”

       58.     On July 9, 2015, Michigan media outlets raised the serious environmental and

public health issues discussed in the Del Toral Report---the serious issues which had been well


                                               11
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                   PageID.12   Page 12 of 24



known to the EPA from January, 2015. The threat to the public health of the citizens of Flint

became nationwide news.

       59.     On July 10, 2015, in response to the media reports of a public health crisis in

Flint, Hedman issued a press statement which stated in part that the “EPA will work with the

Michigan DEQ and the City of Flint to verify and assess the extent of lead contamination issues

and to ensure that Flint’s drinking water meets federal standards.”

       60.     On July 14, 2015, Guyette asked the EPA if phosphate should be used as

corrosion control. Although the answer to this question is an unequivocal “YES,” the EPA

provided an evasive and convoluted response in an apparent desire to protect the MDEQ. When

Guyette asked the EPA to comment on whether the sampling methods were minimizing the lead

readings, the EPA again provided an evasive response.

       61.     On July 21, 2015, EPA representatives had a conference call with MDEQ

representatives. The MDEQ argued with the EPA about the necessity of immediate corrosion

control treatment in light of what it alleged was “compliant sampling.” The EPA was concerned

about the validity of the MDEQ position, because the EPA had doubts as to whether the

sampling was done properly.

       62.     At the July 21, 2015 meeting, the EPA informed the MDEQ that Flint should be

instructed to “start corrosion control treatment as soon as possible.” The MDEQ acknowledged

that it had already been in contact with the EPA’s experts (Lytle and Shock). The EPA did not

establish any deadlines for the commencement of corrosion control.

       63.     On August 10, 2015, EPA representatives asked the MDEQ for an update on the

status of the corrosion control treatment. No information was forthcoming.

       64.     On August 17, 2015, MDEQ sent a letter to Flint recommending that Flint



                                                12
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.13      Page 13 of 24



implement corrosion control treatment as soon as possible, but no later than January 1, 2016, and

to fully optimize its treatment within six months.

       65.     On August 28, 2015, the EPA asked the MDEQ to provide Flint’s corrosion

control compliance plan.

       66.     On August 31, 2015, the MDEQ disputed that corrosion control was necessary

because its sampling establishes compliance.

       67.     On August 31, 2015, Dr. Edwards published the results of his water testing and

reported that 20% of the samples were over the 15 ppb EPA Action Level. Dr. Edwards’ report

showed that 42% of the tested Flint homes had levels of 5 ppb or higher.

       68.     On August 31, 2015, the EPA and MDEQ engaged in a conference call to respond

to Dr. Edwards’ report of an emerging major public health crisis. The EPA suggested that the

participants could discredit Dr. Edwards’ findings because his labs were not “certified.” The

EPA noted that Dr. Edwards’ website “is putting added pressure on the MDEQ and EPA to

ensure that Flint addresses their lack of optimized corrosion control treatment in an expedited

manner in order to protect the residents from exposure to high lead levels.” The EPA

acknowledged in this call that “to delay installation of corrosion control treatment in Flint would

likely cause even higher levels of lead over time as Flint’s many lead service lines are

continuously in contact with corrosive water.”

       69.     In September 2015, EPA Region 5 first briefed the EPA Headquarters’ Office of

Enforcement and Compliance Assurance (“OECA”) about Flint’s water crisis.

       70.     The OECA immediately advised the Region take Safe Drinking Water Act

(“SDWA”) Section 1431 action (Emergency Administrative Order). However, Region 5 did not

issue an Emergency Administrative Order, as directed by OECA, until January 21, 2016.



                                                 13
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.14     Page 14 of 24



       71.     On September 3, 2015, media reports indicated that Dr. Edwards’ reports showed

that there is an immediate public health crisis at hand. The media reported that the highly

corrosive Flint River water was causing lead contamination in Flint homes. The media reported

that the corrosion control plan would be implemented in January, 2016.

       72.     On September 9, 2015, Jessica Dupnack (Dupnack) of ABC Channel 12 asked

the EPA if “there is any warning to citizens about drinking the water?” Peter Cassell (Cassell),

Press Officer of the EPA, misleadingly stated that the “lead monitoring shows Flint has not

exceeded the lead action level .…” Cassell further added that “Flint recently accepted EPA’s

offer to provide technical assistance to the City and MDEQ .…”

       73.     Later that day, Dupnack asked Cassell to comment on the disparity between

Flint’s position (the City is in compliance) and Dr. Edwards’ position (the City testing is

invalid). She asked if the EPA’s position is that “every single home falls below 15 ppb?” Cassell

evaded the question by responding “I’m not sure how the sampling differs between the City of

Flint and Virginia Tech and can’t comment on that, specifically.”

       74.     On September 9, 2015, Congressman Dan Kildee asked the EPA:

                  a. if the findings in the Del Toral Report were accurate;

                  b. if there was a public health emergency;

                  c. when will the EPA tell citizens about the public health concerns; and

                  d. most importantly, is the water safe?

       75.     On September 15, 2015, Susan Hedman provided a vague response to

Congressman Kildee’s correspondence. She did not address any issues that Kildee had raised

regarding the accuracy of the Del Toral report.

       76.     On September 11, 2015, Crooks wrote to MDEQ representatives and stated: “Just

to clarify; on our call, I wanted to remind you that Miguel’s report had DEQ cc’d. So if the

                                                  14
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.15    Page 15 of 24



Legislature or whoever might say you all were cc’d, you can truthfully respond that it was EPA’s

request that the report not be sent to the ccs. Consequently, you all never received the report

from Miguel.” Crooks was fully aware that the MDEQ representatives had received the report,

not from the EPA but rather from the public media when Guyette published his story about the

Del Toral report.

       77.     On September 14, 2015, Debbie Baltazar, Water Division Branch Chief for EPA

Region 5, wrote a disturbing email, which stated that “perhaps [Hedman] already knows all of

this, but I am not sure Flint is the community we want to go out on limb for.”

       78.     On September 18, 2015, EPA Director of Water Division, Tinka Hyde, made a

formal request for EPA experts Lytle and Schock to be assigned to Flint to provide technical

assistance.

       79.     On September 20, 2015, Dr. Edwards sent an email to Lytle and Schock and other

EPA officials. In this email, Dr. Edwards made a strong case that the

 Flint/MDEQ prior sampling should be rejected as non-compliant with basic testing protocol.

 He completed his communication by pointing out emphatically that:

       1)      FLINT HAS LOTS OF LEAD PIPE, NO CORROSION CONTROL
               TREATMENT, AND HAS NO LEGITIMATE LCR TESTING FOR AT
               LEAST A YEAR.

       2)      AMONGST LOW INCOME INFANTS, BREAST FEEDING RATES
               ARE LOWER, AND FORMULA USE IS HIGHER. MANY FLINT
               RESIDENTS CANNOT AFFORD TO FLUSH DUE TO HIGH WATER
               RATES, THEY CANNOT AFFORD BOTTLED WATER. THIS IS AN
               UNPRECEDENTED SITUATION AND EPA NEEDS TO TAKE THIS
               SERIOUSLY, NOW.

       3)      WE HAVE ONE CHILD WITH ELEVATED BLOOD LEAD
               ALREADY….IN FACT, THAT IS THE ONLY REASON WE KNOW
               ABOUT ANY OF THE ABOVE.

       4)      MDEQ IS STILL PUBLICLY INSISTING FLINT WATER HAS
               TESTED SAFE, IS SAFE, AND THAT FLINT HAS NO VIOLATIONS

                                               15
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                  PageID.16    Page 16 of 24



               OF ANY SORT (emphasis in original).

        80.    Dr. Edwards continued: “I believe that someone at HQ or in R5 should

immediately take decisive action on this issue to protect the public.”

        81.    On September 21, 2015, Dr. Edwards published on his website his advice to Flint

water users: “Drink or cook with the water only if a proper filter is used and flushing for 5

minutes before the water is used for drinking or cooking. Dr. Edwards shared this information

with the EPA. The EPA responded by stating that the agency is “looking into the information

you have provided.” Elected Officials met with EPA and MDEQ representatives to review the

situation and options.

        82.    On September 21, 2015, Dr. Mona Hanna-Attisha presented her study of elevated

blood lead levels for children in Flint to Walling, Natasha Henderson, City Administrator and

Howard Croft, Director of Flint Public works. In her report, Dr. Hanna-Attisha documented

increases which coincided with the exposure to the Flint River water. Dr. Edwards shared this

information with the EPA.

        83.    Dr. Edwards also informed the EPA that Dr. Hanna-Attisha reported, that the

EPA had given the City of Flint a “blessing that they were in compliance and there was no

corrosivity” issue. Dr. Hanna-Attisha pushed for a health advisory to be published to the citizens

of Flint.

        84.    On September 22, 2015, Dr. Edwards wrote an email to the EPA stating:

        MDEQ will go to their graves insisting Flint has met all Federal LCR
        standards…higher numbers of EBL kids be damned. They are also telling people
        that EPA has said that there is no absolutely no corrosion problem in Flint water.

        85.    On September 24, 2015, Dr. Mona Hanna-Attisha held a press conference to

release her study and recommendations. Her position was dramatic: every child in Flint is

presumed to have ingested lead and has been harmed by this toxic metal.

                                                16
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                   PageID.17      Page 17 of 24



        86.    On September 25, 2015, the City of Flint issued a lead advisory which states in

part:

        The City of Flint is issuing a lead advisory for residents to be aware of lead levels
        in drinking water after hearing concerns from the medical community. While the
        City is in full compliance with the Federal Safe Drinking Water Act, this
        information is being shared as part of a public awareness campaign to ensure that
        everyone takes note that no level of lead is considered safe.
        87.    On September 27, 2015, Hedman called MDEQ Director Dan Wyant and

discussed the need for expedited implementation of corrosion control treatment.

        88.    On October 1, 2015, the Genesee County Health Department issued a “Do Not

Drink the Water” Advisory. The Natural Resources Defense Council on behalf of Dr. Edwards,

Coalition for Clean Water, and Concerned Pastors for Social Action and other interested groups

and individuals filed a Petition for Emergency Action against the EPA to force the EPA to take

action to abate the imminent and substantial endangerment to the health of Flint residents.

        89.    On October 8, 2015, the Governor announced that he had ordered the restoration

of DWSD water to the Flint water system.

        90.    On November 4, 2015, the Del Toral Report was finalized. The report noted that

officials were implementing many of the recommendations contained in the Interim Report (Flint

was switched back to Detroit water, filters were provided to residents and additional corrosion

control was to be implemented).

        91.    On January 16, 2016, the Governor declared a state of emergency.

        92.     On January 21, 2016, the EPA issued its Emergency Administrative Order

pursuant to Section 1431 of the Safe Drinking Water Act, 42 U.S.C.§ 300i stating in part:

        The presence of lead in the City water is principally due to lack of corrosion
        control treatment after the City’s switch to the Flint River as a source in April
        2014. The river’s water was corrosive and removed protective coating in the
        system. This allowed lead to leach into the drinking water, which can continue
        until the system’s treatment is optimized.

                                                 17
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.18      Page 18 of 24



       The City, MDEQ and the State have failed to take adequate measures to protect
       public health….there continue to be delays in responding to critical EPA
       recommendations…the EPA remains concerned that the City lacks the
       professional expertise and resources needed to carry out the recommended actions
       and to safely manage the City’s PWS.

       93.    On March 17, 2016, EPA Administrator McCarthy testified before Congress. She

appeared before House Oversight and Government Reform Committee and admitted that the

EPA tried but could not achieve corrosion control in a timely manner. Chairman Representative

Jason Chaffetz asked her: “when did you know they [MDEQ] didn’t do [corrosion control]?”

McCarthy said that:

       [W]e [EPA] knew on July 21st of a systemic problem. The state [MDEQ] agreed
       the next day and then all they did was slow walk [corrosion control]. That’s why
       we had to do it the way we did. I wished we had gone further. I wish we had gone
       farther. I wished we had yelled from the tree tops but there is no way that my
       agency created this problem or there was ambiguity in the law that wouldn’t have
       done the same that the governor said. Don’t put people at risk just because we
       couldn’t figure out in the life of us, in our guidance, we never thought anybody
       goes from a treated system to an untreated system and not treat it [with corrosion
       control ]. I didn’t think we ever had to say that because I never thought anyone
       would. That’s where we are today.

       94.    On October 20, 2016, the OIG report was issued which stated in part that

       EPA Region 5 had the authority and sufficient information to issue a SDWA
       Section 1431 emergency order to protect Flint residents from lead- contaminated
       water as early as June 2015. Region 5 had information that systems designed to
       protect Flint drinking water from lead contamination were not in place, residents
       had reported multiple abnormalities in the water, and test results from some
       homes showed lead levels above the federal action level.

       EPA Region 5 did not issue an emergency order because the region concluded the
       state’s actions were a jurisdictional bar preventing the EPA from issuing a SDWA
       Section 1431 emergency order. However, the EPA’s 1991 guidance on SDWA
       Section 1431 orders states that if state actions are deemed insufficient, the EPA
       can and should proceed with a SDWA Section 1431 order, and the EPA may use
       its emergency authority if state action is not protecting the public in a timely
       manner. However, EPA Region 5 did not intervene under SDWA Section 1431,
       the conditions in Flint persisted, and the state continued to delay taking action to
       require corrosion control or provide alternative drinking water supplies.”



                                               18
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                   PageID.19      Page 19 of 24



 OIG Report, “At a Glance”.

                                         COUNT I
            NEGLIGENCE – Failure to take mandatory actions required by SWDA

       95.     The United States shall be liable, respecting the provisions of this title relating to

tort claims, in the same manner and to the same extent as a private individual under like

circumstances. 28 U.S.C. § 2674.

       96.     All of the events which give rise to this cause of action occurred in the state of

Michigan.

       97.     The EPA is liable for the knowledge of and acts and omissions of its agents and

employees, including but not limited to, Jennifer Crooks and Dr. Susan Hedman.

       98.     This case involves a major failure of all levels of government to protect the health

and safety of the public. Local, state and federal agencies and employees, working individually

and at times in concert with each other, mismanaged this environmental catastrophe.

       99.     The EPA undertook the duty of rendering services to the MDEQ “for the

protection” of the Flint water users.

        A.      Failure to Issue § 1431 Emergency Order

       100.    Upon learning that a contaminant which is present or likely to enter a water

system may present a substantial and imminent danger to the health of persons and that the

actions of state and local authorities have not been sufficient, the EPA was required to issue a §

1431 emergency order.

       101.    An order issued pursuant to §1431 can require state and local officials to take

actions to protect the public including providing alternative water supplies at no cost to the

consumer as well as public notification of the hazard.

       102.    Despite learning as early as October 2014 that Flint water users were being

                                                19
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                   PageID.20      Page 20 of 24



exposed to a substantial and imminent danger due to a contaminant in the water system about

which the Michigan and Flint officials had failed to take sufficient actions to remedy, the EPA

failed to fulfill its mandatory duty to issue a § 1431 emergency order. This failure persisted until

January 2016.

        B.      Failure to Provide Technical Assistance, Obtain Compliance and
                Commence Civil Action Under § 1414

       103.     Pursuant to § 1414 of the SWDA, when the EPA learns that state or local water

provider has not complied with the requirements for safe drinking water, the EPA must provide

expert advice and technical assistance. If compliance is not obtained within 30 days, the EPA

must issue an order requiring the public water system to comply or commence a civil action.

       104.     The EPA had notice that the Flint water system was not in compliance with the

requirements of the SWDA as early as October 2014.

       105.     Despite notice of non-compliance in October 2014, the EPA did not provide

advice and technical assistance until September 2015 and never issued an order or commenced a

civil action to require the State of Michigan or the City of Flint to bring the Flint water system in

compliance with the requirements of the SWDA as required by § 1414.

        C.      Negligent Undertaking Regarding Corrosion Control

       106.     In February, 2015, the EPA rendered service to the MDEQ and responded to

LeeAnn Walters’ complaints about being exposed to contaminated Flint River water.

       107.     Upon undertaking this task, the EPA owed a duty of reasonable care to prevent or

reduce the risk of harm to Walters and the other CLAIMANTS.

       108.     The Statement of Facts recited above establishes that the EPA was an active

participant in the mismanagement of the unfolding environmental disaster.

       109.     Crooks was aware that the Flint River was highly corrosive and that Flint had

                                                 20
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                   PageID.21   Page 21 of 24



older corroded lead service pipes which required corrosion control treatment. She knew in

February 2015, that Del Toral observed lead based “black sediment” in the Walters water.

         110.   Crooks in February 2015 was aware that exposure to the Flint River water was

causing skin rashes and falling clumps to hair from a family member of the Flint Tech Advisory

Board.

         111.   In February 2015, EPA agent Del Toral informed Crooks that the absence of

corrosion control treatment provided a possible explanation for the presence of lead particles

floating in the water.

         112.   Based on the facts supplied by Del Toral, Crooks knew or should have known that

corrosion control treatment was essential for safe distribution of the Flint River water and that

this treatment was probably absent from the treatment of the water.

         113.   By April 25, 2015, the EPA was positive that corrosion control was not being

used yet failed to suggest, direct or counsel the MDEQ and Flint to implement a corrosion

control program until July 2015.

         114.   By April 2015, this probability became a certainty and the EPA had a firm and

clear knowledge that the MDEQ either refused or was incapable of managing the technical

aspects that ensured that all environmental laws were adhered to.

         115.   Even after the EPA directed the MDEQ and Flint to implement corrosion control

in July 2015, the EPA knew that the MDEQ and Flint “slow walked” the process as testified to

by EPA Administrator McCarthy on March 17, 2016.

         116.   EPA Region 5 had the authority and sufficient information to require the issuance

of a SDWA Section 1431 emergency order to protect Flint residents from lead contaminated

water as early as October 2014.



                                               21
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.22         Page 22 of 24



       117.    Region 5 had information that systems designed to protect Flint drinking water

from lead contamination were not in place, e.g. residents had reported multiple abnormalities in

the water, and test results from some homes showed lead levels above the federal action level.

       118.    In September 2015, EPA Region 5 finally briefed the EPA headquarters’ Office

of Enforcement and Compliance Assurance (OECA) about Flint’s water crisis.

       119.    OECA immediately advised the region take SDWA Section 1431 action. During

the fall, the state began to take actions to correct the problems in Flint. EPA Region 5 maintained

that the state was acting, but the contamination continued. The EPA Administrator finally

directed OECA to issue an emergency order on January 21, 2016. The emergency order stated

the EPA had determined that Flint’s and Michigan’s responses to the drinking water crisis were

inadequate, and the EPA ordered specific actions to address a public health threat.

       120.    The failure of the EPA to comply with its duty under both § 1414 and §1431 of

the SWDA, to issue a section 1431 emergency order, to provide advice and technical assistance

to obtain compliance with the requirements of the SWDA and to issue an order or commence an

action against state and local officials to obtain compliance including requiring immediate

corrosion control treatment was unreasonable and unquestionably increased the risk and level of

harm to CLAIMANTS.

       121.    The EPA, in rendering services to the MDEQ, undertook the duty owed by the

MDEQ to CLAIMANTS.

       122.    The EPA breached this duty to CLAIMANTS when it unreasonably delayed in

requiring Flint to promptly implement corrosion control and in failing to promptly notify Flint

water users of the contamination of the water supply and the hazardous situation.

                                      COUNT II
          Negligent Performance of Undertaking Regarding Timely Investigations


                                                22
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.23      Page 23 of 24




       123.    The EPA received complaints and notices of violations in connection with Flint

residents’ exposure to poor quality water caused by the distribution of the highly corrosive Flint

River water.

       124.    The EPA undertook the obligation to timely investigate complaints and in so

doing imposed upon itself a duty to investigate the complaints in a careful and reasonable

manner so that once violations of law or regulation were detected a proper and prompt remedy

could and would be pursued.

       125.    CLAIMANTS relied on the EPA to undertake the task of investigating complaints

and fashioning the appropriate remedy.

       126.    If the investigation had been undertaken in a timely fashion, a violation of

environmental law would have been detected and City of Flint would have been required to

implement corrosion control treatment or to develop another remedy to prevent harm to

CLAIMANTS.

                                          COUNT III

          Negligent Undertaking of the Duty to Warn the Public of Environmental
                                  Risks to Public Health
       127.    The EPA, in employing environmental safety experts such as Del Toral,

undertook the task of providing the MDEQ with environmental safety technical advice and

expertise regarding the consequences of using the Flint River as a primary drinking water source.

       128.    On June 24 and 25, 2015, Del Toral advised the EPA the public’s exposure to

lead was “widespread” and that the environmental catastrophe facing Flint should not be

concealed and the citizens must be warned of the public health and safety risks.

       129.    Yet the EPA concealed from the public the environmental dangers and risks and

the failure to immediately warn them of the public of the public health emergency bordered on

                                               23
Case 2:19-cv-10625-LVP-RSW ECF No. 1 filed 03/04/19                 PageID.24      Page 24 of 24



“criminal neglect.”

       130.    Notwithstanding this advice from its expert as to how to implement a mitigation

of harm plan, the EPA remained silent when it should have spoken out and it knowingly

permitted and facilitated the MDEQ and City of Flint in the concealment of the environmental

disaster identified by Del Toral.

       131.    The failure to warn CLAIMANTS and the citizens of Flint of the environmental

disaster and ensuing cover-up significantly increased the harm to the Citizens of Flint for which

the EPA is responsible.

                                           DAMAGES

       132.    As a result of the EPA’s negligence, CLAIMANTS have experienced and will

continue to experience physical injury, illness, lead poisoning, dermatological disorders, loss of

hair, gastrointestinal disorders, out of pocket economic losses; CLAIMANTS have experienced

and will continue to experience pain and suffering, emotional distress, deprivation of a quality of

life; CLAIMANTS have experienced property damage to real estate and personal property;

CLAIMANTS have experienced a loss of property value.

Dated March 4, 2019                                  Respectfully submitted,

                                                     Hunter Shkolnik
                                                     Paul J. Napoli
                                                     NAPOLI SHKOLNIK PLLC
                                                     360 Lexington Avenue, 11th Floor
                                                     New York, NY, 10017
                                                     Tel: (212) 397-1000
                                                     hunter@napolilaw.com
                                                     pnapoli@napolilaw.com




                                                24
